                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TENNESSEE

 DIVERSE MEDICAL                                       )
 MANAGEMENT, INC., and AZZAM                           )
 MEDICAL SERVICES, LLC,                                )
                                                       )
          Plaintiffs,                                  )
                                                       )
 v.                                                    )       Case No: 19-CV-00046
                                                       )       JURY DEMAND
 PLATINUM GROUP USA, INC.,                             )
 AMER RUSTOM, MICHAEL LEWITT, )
 AMERICORE HEALTH, LLC,                                )
 GRANT WHITE, and JAMES B. BIDEN, )
                                                       )
          Defendants.                                  )
 ------------------------------------------------------)
 PLATINUM GROUP USA, INC.,                             )
                                                       )
          Counterclaim Plaintiff,                      )
 v.                                                    )
                                                       )
 DIVERSE MEDICAL MANAGEMENT, )
 INC., MICHAEL FREY, NATALIE                           )
 FREY, AND MOHANNAD AZZAM,                             )
                                                       )
          Counterclaim Defendants.                     )
                                                       )
 ____________________________________)
                                                       )
 AMERICORE HEALTH, and GRANT )
 WHITE                                                 )
                                                       )
          Counterclaim Plaintiffs,                     )
                                                       )
 v.                                                    )
                                                       )
 DIVERSE MEDICAL MANAGEMENT, )
 INC., and MICHAEL FREY                                )
                                                       )
          Counterclaim Defendants.                     )




 02545437 2                                                1

Case 4:19-cv-00046-CLC-CHS Document 75 Filed 02/18/20 Page 1 of 4 PageID #: 860
                           MOTION FOR VOLUNTARY DISMISSAL

          Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, Plaintiffs Diverse

 Medical Management, Inc. and Azzam Medical Services, LLC, request that this Court dismiss

 Defendant Grant White in his individual capacity with respect to all of Diverse Medical

 Management, Inc. and Azzam Medical Services, LLC’s claims against Grant White contained in

 the First Amended Complaint. (Dkt. No. 8).

          As grounds, Defendant White has provided to Plaintiffs voluminous electronic evidence

 exonerating him in this Action and demonstrating that he too was a victim of the fraudulent actions

 of Defendants James Biden, Amer Rustom, Michael Lewitt, and Platinum Group USA, Inc.,

 including documents indicating that millions of dollars in funds may have been taken by these

 defendants outside of the ordinary course of business. In the coming weeks, Plaintiffs intend to

 file a motion to amend the First Amended Complaint to capture these new allegations.

          In light of this evidence, Plaintiffs Diverse Medical Management, Inc. and Azzam Medical

 Services, LLC, and Defendant Grant White have entered into a confidential Mutual Settlement

 Agreement and Release. As part of that agreement, Defendant Grant White will be filing a separate

 voluntary dismissal pursuant to Rule 41(a)(2), either pro se or through newly retained counsel. All

 other claims remain unresolved. Each of the settling parties shall pay its own attorneys’ fees, costs,

 and expenses.

          Resultingly, Defendant Grant White should be dismissed from the lawsuit.




 02545437 2                                        2

Case 4:19-cv-00046-CLC-CHS Document 75 Filed 02/18/20 Page 2 of 4 PageID #: 861
                                           Respectfully submitted,



                                           /s/ Robert A. Peal
                                           Robert A. Peal
                                           Mark W. Lenihan
                                           SIMS|FUNK, PLC
                                           3322 West End Avenue, Suite #200
                                           Nashville, TN 37203
                                           (615) 292-9335
                                           rpeal@simsfunk.com
                                           mlenihan@simsfunk.com

                                           Counsel for Plaintiffs and Counter
                                           Defendants




 02545437 2                            3

Case 4:19-cv-00046-CLC-CHS Document 75 Filed 02/18/20 Page 3 of 4 PageID #: 862
                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 18, 2020, a true and exact copy of the foregoing was
 served on the following via email and/or the Court’s CM/ECF system:

 David R Smith
 Law Office of David Randolph Smith and Associates
 1913 21st Avenue South
 Nashville, TN 37212
 615-742-1775
 Fax: 615-742-1223
 drs@drslawfirm.com

 Jared A. Cox (KBA # 92523)
 Aaron W. Marcus (KBA # 96178)
 DENTONS BINGHAM GREENEBAUM LLP
 101 S. 5th Street
 3500 PNC Tower
 Louisville, Kentucky 40202
 (502) 587-3543
 jared.cox@dentons.com
 aaron.marcus@dentons.com


                                                         /s/ Robert A. Peal




 02545437 2                                      4

Case 4:19-cv-00046-CLC-CHS Document 75 Filed 02/18/20 Page 4 of 4 PageID #: 863
